  Exhibit 10.94 

EMPLOYMENT AGREEMENT

         THIS AGREEMENT is made by and between Synbiotics Corporation, a
California corporation (“EMPLOYER”) and Brian Kent Luther (“EMPLOYEE”) as of May
12, 2003.

RECITALS

         WHEREAS, EMPLOYER and EMPLOYEE wish to set forth in this Agreement the
terms and conditions under which EMPLOYEE is to be employed by EMPLOYER.

         NOW, THEREFORE, EMPLOYER and EMPLOYEE, in consideration of the mutual
promises set forth herein, agree as follows:

ARTICLE 1

         Term. The term of this Agreement shall commence on the date first
written above and shall continue until terminated pursuant to Article 6.

ARTICLE 2

         Title/Responsibilities.   EMPLOYEE shall serve as an employee of
EMPLOYER and hold the position of Vice President, Sales and Marketing of
EMPLOYER, having the powers and responsibilities consistent with such position
and reporting to EMPLOYER’s President, all subject to ultimate direction and
management of EMPLOYER’s Chief Executive Officer and Board of Directors.
EMPLOYEE shall also perform duties that from time to time are assigned to him by
EMPLOYER’s President, Chief Executive Officer and/or Board of Directors, and
shall provide the President, Chief Executive Officer and or Board of Directors
with periodic reports upon request. EMPLOYEE’s job location shall be San Diego,
California.

         Full Time Attention.  EMPLOYEE shall perform his duties hereunder in a
diligent and professional manner and devote substantially all of his business
time and attention, best efforts, energy and skills to EMPLOYER during the time
he is employed hereunder as Vice President, Sales and Marketing of EMPLOYER.
During the term of this Agreement EMPLOYEE shall not without the express consent
of EMPLOYER’s Board of Directors serve or act as a shareholder (except passive
holdings less than 1 % of

1



--------------------------------------------------------------------------------

the stock), employee, agent, consultant, officer, director, partner,
representative or owner of any other business entity, nor (if it would require
more than an insubstantial amount of business time or attention) of any
non-profit entity.

         Compliance with Rules.  EMPLOYEE shall comply with all applicable
governmental laws, rules and regulations and with all of EMPLOYER’s policies,
rules and/or regulations applicable to all employees of EMPLOYER.

ARTICLE 3


COMPENSATION

      3.1         Base Salary. EMPLOYER shall pay EMPLOYEE seven thousand, seven
hundred eight dollars and thirty three cents ($7,708.33) semi-monthly ($185,000
on an annualized basis) until such time or times as it may discretionarily be
raised (but not lowered) upon annual performance/salary review by EMPLOYER’s
President (upon recommendation of its Compensation Committee).


         Additional Compensation (Stock Option).  In addition to the salary
provided in Section 3.1, EMPLOYER may grant to EMPLOYEE as additional
compensation for EMPLOYEE’s services (but not for any capital-raising purposes
or in connection with any capital-raising activities), non-qualified stock
options to purchase shares of EMPLOYER Common Stock under any Stock Option/Stock
Issuance Plan that may be put in place in the future.

         Bonus.   In addition to the salary provided in Section 3.1, EMPLOYEE
shall participate in an annual executive incentive bonus plan, which EMPLOYER
establishes at its discretion each year with a potential of 30% of salary based
on achievement of corporate objectives.

ARTICLE 4

OTHER BENEFITS

         Fringe Benefits.  EMPLOYEE shall be entitled during the term of his
employment under this Agreement to all other fringe benefits made available from
time to time by EMPLOYER to its executives generally and/or its employees
generally, including without limitation participation in EMPLOYER’s 401 (k) plan
and group health insurance.

2



--------------------------------------------------------------------------------

                    Expenses.   EMPLOYER shall reimburse EMPLOYEE, not less
often than monthly, for reasonable out-of-pocket business expenses incurred by
EMPLOYEE in the course of his duties hereunder upon submission by EMPLOYEE of
appropriate expense account reports and substantiating receipts.

                    Vacation.   EMPLOYEE shall be entitled to four (4) weeks
paid vacation per full year of service, in accordance with and subject to
EMPLOYER’s vacation accrual plan and policies. EMPLOYEE acknowledges the “cap”
on vacation accruals set forth in such plans and policies.

                    Relocation.   EMPLOYER will pay EMPLOYEE’s relocation
expenses. These expenses include, but are not limited to, realtor’s commissions,
closing costs & fees, moving company and travel expenses. Such expenses shall
not exceed $70,000.

ARTICLE 5

FORMER EMPLOYMENT

                    5.1         No Conflict    EMPLOYEE represents and warrants
that the execution and delivery by him of this Agreement, his employment by
EMPLOYER and his performance of duties under this Agreement will not conflict
with and will not be constrained by any prior employment or consulting agreement
or relationship, or any other contractual obligation.

                    5.2         No Use of Prior Confidential Information.  
EMPLOYEE will not intentionally disclose to EMPLOYER or use on its behalf any
confidential information belonging to any of his former employers, but during
his employment by EMPLOYER he will use in the performance of his duties all
information (but only such information) which is generally known and used by
persons with training and experience comparable to his own or is common
knowledge in the industry or otherwise legally in the public domain.

ARTICLE 6

TERMINATION

                    6.1         Term.   This Agreement (including EMPLOYEE’S
employment) shall continue until terminated by either EMPLOYER or EMPLOYEE. Such
termination (including termination of EMPLOYEE’s employment) shall be effected
by written notification and may be effected at any time, with or without Cause,
for any reason or no reason.

3



--------------------------------------------------------------------------------

                    6.2         Severance.  If this Agreement and/or EMPLOYEE’s
employment is terminated as a result of Cause, EMPLOYEE shall be entitled to no
severance pay. If this Agreement and/or EMPLOYEE’s employment is terminated
other than for Cause, EMPLOYEE shall be entitled to six (6) months’ severance
pay.

Furthermore, if EMPLOYEE is terminated (other than for Cause) in connection with
an acquisition of EMPLOYER, EMPLOYEE shall be entitled to additional severance
pay of six (6) months’ salary at EMPLOYEE’s then base salary rate (as well as
the severance pay described in the previous paragraph) and all of EMPLOYEE’s
then unvested EMPLOYER stock options shall immediately become fully vested.

                   “Cause” shall be defined to mean:

                   (a) Death;

                   (b) Voluntary resignation (other than because of a material
breach by EMPLOYER of its obligations under this Agreement, or reassignment of
EMPLOYEE to a location outside of San Diego County)

                   (c) EMPLOYEE’s repudiation of this Agreement;

                   (d) Permanent disability (defined as EMPLOYEE’s inability to
perform, with or without reasonable accommodation, the essential functions of
his position for any 50 business days -- exclusive of vacation days taken --
within any continuous period of 200 days by reason of physical or mental illness
or incapacity);

                   (e) EMPLOYEE being formally charged with the commission of a
felony, or being convicted of a misdemeanor involving moral turpitude;

                   (f) EMPLOYEE’s demonstrable fraud or dishonesty;

                   (g) EMPLOYEE’s use of alcohol, drugs or any illegal substance
in such a manner as to interfere with the performance of his duties under this
Agreement;

                   (h) EMPLOYEE’s intentional, reckless or grossly negligent
action materially detrimental to the best interest of the EMPLOYER, including
any misappropriation or unauthorized use of EMPLOYER’s property or improper use
or disclosure of confidential information (but excluding any good faith exercise
of business judgment);

                   (i) EMPLOYEE’s intentional failure to perform material duties
under this Agreement if such failure has continued for 15 days after EMPLOYEE
has been notified in writing by EMPLOYER of the nature of EMPLOYEE’s failure to
perform;

                   (j) EMPLOYEE’s chronic absence from work for reasons other
than illness or permitted vacation;

4



--------------------------------------------------------------------------------

                   (k) EMPLOYEE’s failure to satisfactorily perform assigned
duties as outlined in the Vice President, Sales & Marketing job description or
satisfactorily achieve agreed annual performance objectives except as caused by
outside or uncontrollable events as determined by the EMPLOYER’s President; or,

                   (l) EMPLOYEE’s violation of policies in EMPLOYER’s official
Employee Handbook, as it may be amended from time to time.

                   Termination for Cause shall be without prejudice to any other
right or remedy to which EMPLOYER may be entitled at law, in equity, or under
this Agreement.

ARTICLE 7

ARBITRATION

                    7.1         Final and Binding Arbitration.  Any controversy,
claim or dispute between (a) a party to this Agreement, on the one hand, and (b)
the other party to this Agreement and/or such second party’s parents,
subsidiaries or affiliates and/or any of their directors, officers, employees,
agents, successors, assigns, heirs, executors, administrators, or legal
representatives, on the other hand, arising out of, in connection with, or in
relation to (c) the interpretation, validity, performance or breach of this
Agreement, (d) EMPLOYEE’s stock options and the underlying shares, (e)
EMPLOYEE’s employment by EMPLOYER, (f) any termination of such employment, (g)
any actions during or with respect to EMPLOYEE’s work for EMPLOYER, (h) any
claims for breach of contract, tort, or breach of the covenant of good faith and
fair dealing, or (i) any claims of discrimination or other claims under any
federal, state or local law or regulation now in existence or hereinafter
enacted and as amended from time to time concerning in any way the subject of
EMPLOYEE’s employment with EMPLOYER or its termination, shall, at the request of
either party, be resolved to the exclusion of a court of law by binding
arbitration in San Diego, California, in accordance with Exhibit A hereto. Each
of EMPLOYEE and EMPLOYER understands and agrees that the arbitration shall be
instead of any civil litigation and that the arbitrator’s decision shall be
final and binding to the fullest extent permitted by law and enforceable by any
court having jurisdiction thereof. The only claims not covered by this Section
7.1 are claims for benefits under the workers’ compensation laws, claims for
unemployment insurance benefits, and

5



--------------------------------------------------------------------------------

matters within the jurisdiction of the California Labor Commissioner, which will
be resolved pursuant to those laws.

ARTICLE 8

GENERAL PROVISIONS

                    8.1         Governing Law.   This Agreement and the rights
of the parties thereunder shall be governed by and interpreted under California
law.

                    8.2         Assignment.   EMPLOYEE may not delegate, assign,
pledge or encumber his rights or obligations under this Agreement or any part
thereof.

                    8.3         Notice.  Any notice required or permitted to be
given under this Agreement shall be sufficient if it is in writing and is sent
by registered or certified mail, postage prepaid, or personally delivered, to
the following addresses, or to such other addresses as either party shall
specify by giving notice under this section:

TO EMPLOYER: President,
Synbiotics Corporation
11011 Via Frontera San
Diego, CA 92127     Copy to: Hayden J. Trubitt
Brobeck, Phleger & Harrison LLP
12390 El Camino Real
San Diego, CA 92130     TO EMPLOYEE: B. Kent Luther
c/o Synbiotics Corporation
11011 Via Frontera
San Diego, CA 92127

                    8.4         Amendment.   This Agreement may be waived,
amended or supplemented only by an express writing signed by both of the parties
hereto. To be valid, EMPLOYER’s signature must be by a person specially
authorized by EMPLOYER’s Board of Directors to sign such particular document.

                    8.5        Waiver.   No waiver of any provision of this
Agreement shall be binding unless and until set forth expressly in writing and
signed by the waiving party. To be valid, EMPLOYER’s signature must be by a
person specially authorized by EMPLOYER’s Board of Directors to sign such
particular document. The waiver by either party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any preceding or
succeeding breach of the same or any other term or provision, or a waiver of any

6



--------------------------------------------------------------------------------

contemporaneous breach of any other term or provision, or a continuing waiver of
the same or any other term or provision. No failure or delay by a party in
exercising any right, power, or privilege hereunder or other conduct by a party
shall operate as a waiver thereof, in the particular case or in any past or
future case, and no single or partial exercise thereof shall preclude the full
exercise or further exercise of any right, power, or privilege. No action taken
pursuant to this Agreement shall be deemed to constitute a waiver by the party
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein.

                    8.6         Severability.  All provisions contained herein
are severable and in the event that any of them shall be held to be to any
extent invalid or otherwise unenforceable by any court of competent
jurisdiction, such provision shall be construed as if It were written so as to
effectuate to the greatest possible extent the parties’ expressed intent; and in
every case the remainder of this Agreement shall not be affected thereby and
shall remain valid and enforceable, as if such affected provision were not
contained herein.

                    8.7         Headings.  Article and section headings are
inserted herein for convenience of reference only and in no way are to be
construed to define, limit or affect the construction or interpretation of the
terms of this Agreement.

                    8.8         Drafting Party.  The provisions of this
Agreement have been prepared, examined, negotiated and revised by each party
hereto, and no implication shall be drawn and no provision shall be construed
against either party by virtue of the purported identity of the drafter of this
Agreement, or any portion thereof.

                    8.9         No Outside Representations.  No representation,
warranty, condition, promise, understanding or agreement of any kind with
respect to the subject matter hereof has been made by either party, nor shall
any such be relied upon by either party, except those contained herein. There
were no inducements to enter into this Agreement, except for what is expressly
set forth in this Agreement.

                    8.10         Entire Agreement.  This Agreement, together
with EMPLOYER’s standard Proprietary Information and Inventions Agreement,
constitutes the entire agreement between the parties pertaining to the subject
matter hereof and completely supersedes all prior or contemporaneous agreements,
understandings, arrangements, commitments, negotiations and discussions of the
parties, whether oral or written (all of which shall have no substantive
significance or evidentiary effect). Each party acknowledges, represents and
warrants that he or it has not relied on any representation, agreement,
understanding, arrangement or commitment which has not been expressly set forth
in this Agreement. Each party

7



--------------------------------------------------------------------------------

acknowledges, represents and warrants that this Agreement is fully integrated
and not in need of parol evidence in order to reflect the intentions of the
parties. The parties specifically intend that the literal words of this
Agreement shall, alone, conclusively determine all questions concerning the
parties’ intent.

         IN WITNESS WHEREOF, the parties have executed and delivered this
Employment Agreement in San Diego, California as of the date first written
above.

   SYNBIOTICS CORPORATION              /s/ PAUL R. HAYS   

--------------------------------------------------------------------------------

  Paul R. Hays, President            /s/ B. KENT LUTHER   

--------------------------------------------------------------------------------

   Brian Kent Luther

Attachment: Exhibit A (Arbitration Procedures)

8



--------------------------------------------------------------------------------

EXHIBIT A

ARBITRATION PROCEDURES

         1.   Agreement to Arbitrate

         In the event that there is any dispute relating to, regarding or
arising in connection with EMPLOYEE’s employment with EMPLOYER which cannot be
resolved through direct discussion or mediation, regardless of the kind or type
of dispute (excluding claims for workers’ compensation, unemployment insurance
or any matters within the jurisdiction of the California Labor Commissioner),
all such disputes shall be submitted exclusively to final and binding
arbitration pursuant to the provisions of the Federal Arbitration Act or, if
inapplicable, the Uniform Arbitration Act (California Code of Civil Procedure §
1280 et seq.), upon request submitted in writing to the President within one
year from the date the dispute first arose, or within one year of the date of
termination of employment, whichever occurs first. This procedure shall be the
exclusive method for resolving all claims relating to the termination of
EMPLOYEE’s employment, including but not limited to any alleged violations of
federal, state and/or local statutes; all claims based upon any purported breach
of duty arising in contract or tort, including but not limited to breach of
contract, breach of the covenant of good faith and fair dealing, or violation of
public policy; and any other alleged violation of an employee’s statutory,
contractual or common law rights.

         Any failure to request arbitration in accordance with the foregoing
provisions shall constitute a waiver of all rights to raise or present any
claims in any form, in any forum, arising out of any dispute that was subject to
arbitration.

         2.   Selection of Arbitrator

         All disputes subject to arbitration will be resolved by a single
arbitrator selected from a list provided by the California Mediation and
Conciliation Service from its Employment Arbitration Panel. The parties shall
select the arbitrator by alternately striking names from the list, and the last
name remaining on the list shall be the arbitrator selected to resolve the
dispute. The arbitrator must be selected within thirty (30) days of receipt of
the written request for arbitration. The arbitration hearing shall be held in
San Diego, California, at a neutral location selected by the parties or, in the
event the parties are unable to agree, at a location designated by the
arbitrator.

A-1



--------------------------------------------------------------------------------

         3.   Authority of Arbitrator

         The arbitrator shall only be authorized to exercise the powers
specifically enumerated by this procedure and to decide the dispute in
accordance with governing principles of law and equity. The arbitrator shall
have no authority to modify the powers granted by the terms of this procedure or
to modify the terms of the employee handbook, except as required by law. The
arbitrator shall have the authority to rule on motions by the parties, to issue
protective orders upon motion of any party or third party, and to determine only
the disputes submitted by the parties based upon the grounds presented. Any
dispute or argument not presented by the parties is outside the scope of the
arbitrator’s jurisdiction and any award invoking such disputes or arguments is
subject to a motion to vacate; provided, however, the arbitrator shall have
exclusive authority to resolve any dispute relating to the validity,
interpretation and enforcement of these arbitration procedures.

         4.   Discovery

         The arbitrator shall have the power, in addition to determining the
merits of the dispute submitted, to permit discovery regarding the subject
matter of arbitration and to enforce the rights, remedies, procedures, duties,
liabilities and obligations of discovery by the imposition of the same terms,
conditions, consequences, liabilities, sanctions and penalties as may be imposed
in like circumstances by a Superior Court under the California Code of Civil
Procedure. All discovery must be completed thirty (30) days prior to the date
set for the arbitration hearing.

         5.   Hearing Procedure

         The issue(s) submitted to the arbitrator must be set forth in the
request for arbitration. The arbitrator shall have no authority to frame the
statement of the issue(s). Unless otherwise agreed by the parties, the
arbitration hearing shall be governed by the formal rules of evidence contained
in the California Evidence Code. The parties shall mutually agree on the number
of days required for hearing. The hearing shall be recorded and transcribed
verbatim by a certified shorthand reporter. Each party shall bear its own costs
with respect to a copy of the transcript of the hearing; however, the parties
shall each be responsible for one-half the cost of the court reporter’s fee and
the arbitrator’s copy of the hearing transcript.

A-2



--------------------------------------------------------------------------------

         6.   Post-Hearing Procedure

         Each party shall have the right to present closing argument at the
conclusion of all sworn testimony and, in addition to or in lieu of closing
argument, either party shall have the right to submit post-hearing briefs. The
due date and procedure for exchanging post-hearing briefs shall be mutually
agreed upon by the parties or as directed by the arbitrator.

         7.   Opinion and Award

         The arbitrator shall issue a written opinion and award within sixty
(60) days of closing arguments or the receipt of post-hearing briefs, whichever
is later. The arbitration award and opinion shall be signed and dated by the
arbitrator and shall decide all issues submitted and set forth the legal
principles supporting each aspect of the opinion and award. The arbitrator shall
only be permitted to award those remedies in law or equity which are requested
by the parties and which are supported by the credible, relevant evidence. The
arbitrator shall have no authority to award punitive or exemplary damages under
any circumstances or for any reason.

         8.   Fees and Costs

         Each party shall be responsible for its own attorney’s fees, except as
provided by law, and for all costs associated with discovery unless otherwise
ordered by the arbitrator. Each party shall also be responsible for one-half of
the arbitrator’s fee and one-half of any costs associated with the facilities
for the arbitration hearing.

         9.   Severability

         In the event that any provision of this procedure is determined by the
arbitrator or by a court of competent jurisdiction to be illegal, invalid, or
unenforceable to any extent, such term or provision shall be enforced to the
extent permissible under law and all remaining terms and provisions hereof shall
continue in full force and effect.

A-3